Title: From Alexander Hamilton to James McHenry, 4 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir:
            NY. Nor. 4th—99
          
           If —
          I presume —
          I am lead to believe that my letter to Col. Read relative to Captain Taylor must have miscarried as I find no acknowledgment of the receipt of it. The necessary measures have now been taken — matter has now been committed to the management of General Pinckney
          With great respect
          S of War
        